                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

ANTHONY C. MARTIN,                                  )
                                                    )
                             Plaintiff,             )
                                                    )
                        v.                          )       No. 1:18-cv-00992-JRS-DML
                                                    )
LARRY FOWLER,                                       )
LISA ASH,                                           )
MICHELLE RAINS,                                     )
PENNY EDEN,                                         )
DAVIS,                                              )
LONG,                                               )
SARAH PECKHAM,                                      )
SANDFORD,                                           )
                                                    )
                             Defendants.            )


                      Order Imposing Filing Ban and Dismissing Action

        Plaintiff Anthony C. Martin has once again attempted to defraud the Court. For the

reasons explained below, this action is dismissed with prejudice and Mr. Martin is ordered to pay

the outstanding filing fees owed to this Court as a sanction for his misconduct. Until he pays

those fees, the Clerk of the Court is ordered to return unfiled any papers Mr. Martin submits to

this Court, with the exception of appeal documents and habeas cases.

   I.      Background

        Mr. Martin is a frequent litigator in the state of Indiana. He has filed more than 50 civil

actions since 2000. He has filed 14 cases in this district in the past two years. Many of his

lawsuits have been dismissed at screening for failure to state a claim upon which relief may be

granted. See e.g., Martin v. State of Indiana, 1:12-cv-146-JTM-RBC (N.D. Ind. May 30, 2012)

(dismissing case as frivolous and malicious and warning Mr. Martin that if he files another
frivolous or malicious lawsuit he may then be sanctioned by being restricted from any further

civil litigation in this court.); Martin v. Fort Wayne Police Department, 1:04-cv-450-TLS-RBC

(N.D. Ind. Nov. 21, 2005) (dismissing action as sanction for failure to comply with Court

orders); Martin v. Ross, 1:08-cv-199-TLS-RBC (N.D. Ind. Nov. 25, 2008) (dismissing action at

screening pursuant to 28 U.S.C. § 1915e(2)(B)(ii)); Martin v. Ross, 1:08-cv-247-RL-RBC (N.D.

Ind. Oct. 31, 2008) (dismissing action at screening pursuant to 28 U.S.C. § 1915e(2)).

       Mr. Martin also has a history of attempting to further his litigation through deception.

The Northern District of Indiana dismissed two cases after finding that Mr. Martin had made

false statements. In Martin v. Fort Wayne Police Department, 1:09-cv-154-RL-RBC (N.D. Ind.

2009), the Court found that Mr. Martin filed an in forma pauperis petition with intentional

misrepresentations in an attempt to deceive the court. Mr. Martin’s case was dismissed with

prejudice as a sanction. In Martin v. York, 1:09-cv-332-JTM-RBC (N.D. Ind. 2009), Mr. Martin

again intentionally misrepresented his financial status in an attempt to deceive the court. In

response, the Northern District of Indiana dismissed the case with prejudice and restricted Martin

from filing any new case without prepaying the filing fee for two years.

       More recently in this Court, Case No. 1:18-cv-2443-JRS-MPB was dismissed at

screening after the Court held that Mr. Martin’s false statements made the complaint factually

frivolous. On October 9, 2018, this Court wrote:

               Mr. Martin was previously warned by the Northern District of Indiana that
       if he continues to file false statements or frivolous actions, he could be
       sanctioned. In particular, the Court could direct the Clerk to refuse to file any
       papers submitted by Mr. Martin in any civil case. See Support Sys. Int’l v. Mack,
       45 F.3d 185, 186 (7th Cir. 1995). Mr. Martin is notified that if he makes another
       false statement in this Court this sanction will be imposed.

Martin v. Zantecky, Case No. 1:18-cv-2443-JRS-MPB, dkt. 8 at p. 5 (S.D. Ind. October 9, 2018).

                                                2
    II.      False Statement

          Mr. Martin’s most recent false statement was made in this action in his Motion for

Assistance with Recruiting Counsel. Dkt. 61. The motion for assistance with recruiting counsel

form used by this Court states: “List any other cases you have filed without counsel and note

whether the Court recruited counsel to assist you in any of those cases.” In response, the plaintiff

wrote “N/A.” Dkt. 61 at p. 3. Mr. Martin’s response that this question is “not applicable” to him

because there are no cases to list is false and intended to deceive. 1

          Moreover, Anthony C. Martin has filed at least 37 civil cases in the Northern District of

Indiana. Eight of these civil cases are pending. He has filed 15 civil cases in this Court where 12

remain pending. It appears that nearly all of these cases were filed without the assistance of

counsel and should have been referenced in his motion for assistance recruiting counsel.

          “Whether to recruit an attorney is a difficult decision: Almost everyone would benefit

from having a lawyer, but there are too many indigent litigants and too few lawyers willing and

able to volunteer for these cases.” Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014). It is for

this reason that the Court requires accurate information in motions for counsel to fairly determine

which of the hundreds of litigants seeking counsel each year should receive it. To make clear the

importance of truthfulness, the motion for assistance recruiting counsel form requires the filer to

sign the form under penalty of perjury. Mr. Martin complied with this requirement:




1
  The Court notes that this cannot be understood to be a typographical error because the same
response was given by the plaintiff in his pending motion for counsel in Martin v. Davis, et al.,
Case No. 1:18-cv-1794-RLY-DML, dkt 59 (S.D. Ind. June 19, 2019).
                                                3
Dkt. 61 at p. 4.

           This record reflects that Mr. Martin attempted to abuse the judicial process by seeking the

Court’s assistance recruiting counsel under the pretense that he does not have significant prior

litigation experience. “[T]he judicial system cannot tolerate deception from litigants.” Neal v.

LaRiva, 765 F.3d 788, 790 (7th Cir. 2014).

    III.      Sanctions

           “A district court has inherent power to sanction a party who ‘has willfully abused the

judicial process or otherwise conducted litigation in bad faith.’” Secrease v. W. & S. Life Ins.

Co., 800 F.3d 397, 401 (7th Cir. 2015) (quoting Salmeron v. Enterprise Recovery Systems, Inc.,

579 F.3d 787, 793 (7th Cir. 2009)). Such sanctions can include the imposition of a filing bar to

restrict a plaintiff’s ability to file new lawsuits. See Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185,

186 (7th Cir. 1995) (filing bar imposed on pro se party who continued to file false evidence and

did not respond to monetary sanctions). A filing bar, however, must be tailored to the

misconduct. Henry v. United States, 360 F. App’x 654, 656 (7th Cir. 2010).

           Mr. Martin has demonstrated a sustained pattern of dishonesty before the Court. He has

had cases dismissed as a result of his dishonesty and filing bans have been imposed. See Martin

v. York, 1:09-cv-332-JTM-RBC (N.D. Ind. Dec. 21, 2009) (dismissing action and restricting

Martin for two years from filing any new civil case without prepaying the full filing fee as a
                                             4
sanction for making false statements). These sanctions have not had the intended effect. The

appropriate sanction under these circumstances is to order Mr. Martin to pay the filing fees he

owes to this Court in the amount of Four Thousand Nine Hundred and Fifty Dollars and

Zero Cents ($4,950). Until he pays those fees, the Clerk of this Court is ORDERED to return

unfiled any papers in civil litigation that Mr. Martin submits to this Court, with the

exception of a Notice of Appeal and habeas cases. See Thelen v. Cross, 656 Fed. Appx. 778 (7th

Cir. 2016) (imposing filing ban and citing Mack, 45 F.3d 185). After two years, Mr. Martin may

seek modification or rescission of this Order. Mack, 45 F.3d at 187 (“Perpetual orders are

generally a mistake.”).

       The Court considered lesser sanctions, but they would not be effective because: 1)

previous dismissals and lesser filing restrictions imposed by the Northern District of Indiana

have not stopped Mr. Martin’s deceptive litigation practices; and 2) Mr. Martin proceeds in

forma pauperis, such that no monetary sanction would have an impact. See Rivera v. Drake, 767

F.3d 685, 687 (7th Cir. 2014). The Court also considered—and will again consider in the face of

any future willful false statements from Mr. Martin—referring such false statement(s) for

prosecution of perjury. For now, however, the sanctions imposed will protect the Court’s

resources and other parties from Mr. Martin’s abusive litigation practices and willful dishonesty.

       IT IS ORDERED that:

       This action is DISMISSED with prejudice as a sanction for Mr. Martin’s continued

dishonesty and abusive litigation tactics.

       Mr. Martin is barred from filing any papers in this Court (with the exception of habeas

cases and a Notice of Appeal) until he pays Four Thousand Nine Hundred and Fifty Dollars


                                                5
and Zero Cents ($4,950). After two years, Mr. Martin may seek modification or rescission of

this order.

        Judgment consistent with this Order shall now issue.

        IT IS SO ORDERED.


Date: 8/7/2019




Distribution:

ANTHONY C. MARTIN
945288
PENDLETON - CF
PENDLETON CORRECTIONAL FACILITY
Inmate Mail/Parcels
4490 West Reformatory Road
PENDLETON, IN 46064

Lyubov Gore
INDIANA ATTORNEY GENERAL
lyubov.gore@atg.in.gov

Brandon Alan Skates
INDIANA ATTORNEY GENERAL
brandon.skates@atg.in.gov




                                                6
